   Case 2:20-mj-00021-LRL Document 1 Filed 01/21/20 Page 1 of 2 PageID# 1

                                                                    FILED
                   IN THE UNITED STATES DISTRICT COURI
                                                                  JAN 2 1 2020
                   FOR THE EASTERN DISTRICT OF VIRGINI


                             NORFOLK DIVISION               CLERK U.S. UlS rRICT COURT
                                                                  NORFOLK. VA
UNITED STATES OF AMERICA
                                                  5-30ni\2.l
      V.                               Case Uo.(A'^       J
                                       Court Date:    February 3, 2020
RAMONA G. NEWELL


                           CRIMINAL INFORMATION


                   (Misdemeanor)-Violation No. 9104232

     THE UNITED STATES ATTORNEY CHARGES:


     That on or about December 12, 2019, at the Navy Exchange at Naval

Air Station Oceana, Virginia Beach, Virginia, in the Eastern District

of Virginia, the defendant, RAMONA G. NEWELL, did willfully and

knowingly steal and purloin property of the United States of a value

less than $1,000.00.

     (In violation of Title 18, United States Code, Section 641.)


                                   Respectfully submitted,

                                   G. Zachary Terwilliger
                                   United States Attorney

                             By:        ^ a
                                   fames T. Cole
                                   ^Special Assistant U.S. Attorney
                                   Office of the U.S. Attorney
                                   101 West Main Street, Suite 8000
                                   Norfolk, VA    23510
                                   Ph: (757) 441-6712
                                   Fax: (757) 441-3205
                                   James.ColeQusdoj.gov
   Case 2:20-mj-00021-LRL Document 1 Filed 01/21/20 Page 2 of 2 PageID# 2


                          CERTIFICATE OF MAILING


     I hereby certify that on the date indicated below, I caused a
true and correct copy of the foregoing Criminal Information to be
mailed, postage prepaid, to the defendant in the above-styled case.


                                        a
                              imes T. Cole
                             Special Assistant U.S. Attorney
                             Office of the U.S. Attorney
                             101 West Main Street, Suite 8000
                             Norfolk, VA 23510
                             Ph; (757} 441-6712
                             Fax:(757) 441-3205
                             James.Cole0usdoj.gov


                             17
                             Date       ^
